Per Curiam.
This is a writ of error brought by the plaintiff to review an order and judgment of the court below, transferring the cause, on the application of the defendant, to the circuit court of the United States for the eastern district of Michigan. The action was ejectment for land near the city of Detroit. Tiie plaintiff was a resident citizen, and the defendants were all aliens. The application was made long after appearance and plea to the merits, and set up *460the alienage of the defendants, and their belief that from prejudice or local influence they would not be able to obtain justice in the state court. It is only necessary to mj that we think the case is ruled by our judgment in Crane v. Reeder, 28 Mich., 527, and also in the Sewing Machine Case, 18 Wallace, 553.
The judgment should be reversed, with costs.